*795MEMORANDUM **
Edward Richard Newton, an Arizona state prisoner, appeals pro se the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that defendant acted with deliberate indifference by placing him in an unsanitary cell and depriving him of cleaning supplies for fourteen days. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s grant of summary judgment, Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994) (per curiam), and we reverse.
In opposition to defendant’s motion for summary judgment, Newton presented a letter he had sent to defendant advising him that his cell was covered in feces. Newton’s letter to defendant was sufficient to create a genuine issue of material of fact as to whether defendant knew or should have known of, and disregarded a substantial risk of serious harm to Newton’s health or safety. See Farmer v. Brennan, 511 U.S. 825, 837, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994). Accordingly, we reverse the district court’s grant of summary judgment and remand for further proceedings.
REVERSED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.